DISSENTING OPINION
OliveR, Chief Judge:
This opinion was originally prepared as the opinion of the court, but, in view of the position taken by my learned colleagues, my views, with certain modifications and comments, are now filed as a dissenting opinion.
At the outset, I want to emphasize that I respectfully and specifically disagree with the statement in the majority opinion that “The different problems presented in this case impel us to consider the decision in the Dale Products Corp. et al. case not to be controlling of our action herein.” Counsel for plaintiff, in their brief, state — and I am in complete accord therewith — that “the merchandise in this case, the classification and the claim upon which plaintiff relies,” and the “problems of statutory construction” are the same as those which were presented in Dale Products Corp. et al. v. United States, 31 Cust. Ct. 170, C. D. 1565.
While the majority recognizes that “our appellate tribunal has interpreted” the generic provision for “Articles valued above 20 cents per dozen pieces, designed to be worn on apparel or carried on or about or attached to the person,” with the named exemplars, “to be limited to incidental articles of mere personal comfort, convenience, or adornment,” no mention is made in the majority opinion of the appellate court’s identification of the enumerated exemplars as being diversified in character; some of them “are wholly ornamental in character,” “some are wholly utilitarian,” and “some may be both ornamental and useful,” Gallagher & Ascher et al. v. United States, 6 Ct. Cust. Appls. 105, T. D. 35343. The interpretation laid down in the Gallagher & Ascher et al. case does not impose the limitation that the majority invokes herein.
The term “watch bracelets” appeared, for the first time, as an exemplar in the provision covering “Articles valued above 20 cents per dozen pieces, designed to be worn on apparel or carried on or about or attached to the person,” in paragraph 1527 (c) of the Tariff Act of *681930. It may be assumed that with, so much stress haying been placed on the term “comfort, convenience, or adornment,” in decisions arising under prior tariff acts, that the Congress felt that some question might be raised as to whether or not watch bracelets, or watch bands, responded to such uses. To make clear its intent (and the master rule of construction is to ascertain the intent of Congress), the Congress, as I see it, desiring to remove all doubt, added “watch bracelets” to the articles named as exemplars in paragraph 1527 (c) of the 1930 tariff act. I cannot conceive of any way in which Congress could have made its intention more clear than by adding this article, by name, to the provisions of paragraph 1527 (c). If Congress did not intend to have watch bracelets held dutiable under that paragraph, why did it specifically say that this is just what it wanted?
Under the clear and unambiguous language of paragraph 1527 (c), su-pra, an article that is a watch bracelet (or a watch band), valued above 20 cents per dozen pieces, and composed of materials specified in the said paragraph is properly classifiable thereunder. To hold otherwise, is to render the designation “watch bracelets” meaningless, and to attribute to Congress a worthless act. This, of course, I am not inclined to do.
The majority, to support its reasoning, has referred to a brief filed by the New England Manufacturing Jewelers’ and Silversmiths’ Association (Inc.) at hearings before the Committee on Ways and Means (Hearings before Committee on Ways and Means, House of Representatives, Seventieth Congress, Second Session, p. 7453). The same statement was presented in the Dale Products Corp. et al. case, supra, and the court rejected all reference thereto. What was stated then, I repeat with approval now:
* * * There is no reason under the present issue for resorting to the extrinsic aids suggested by the respective parties. The statutory language under consideration is free from ambiguity; hence, its judicial interpretation must come from the act itself.
In Schwegmann Brothers et al. v. Calvert Distillers Corp., 341 U. S. 384, Mr. Justice Jackson, in a concurring opinion, referring to the weight to be given to legislative history, stated, in part, as follows:
* * * It is the business of Congress to sum up its own debates in its legislation. Moreover, it is only the words of the bill that have presidential approval, where that approval is given. It is not to be supposed that, in signing a bill, the President endorses the whole Congressional Record. For us to undertake to reconstruct an enactment from legislative history is merely to involve the Court in political controversies which are quite proper in the enactment of a bill but should have no place in its interpretation.
By and large, I think our function was well stated by Mr. Justice Holmes: “We do not inquire what the legislature meant; we ask only what the statute *69means.” Holmes, Collected Legal Papers, 207. See also Soon Hing v. Crowley, 113 U. S. 703, 710-711.
On the same subject, the Court of Customs and Patent Appeals, in its decision in the case of United States v. Perry Ryer & Co., 41 C. C. P. A. (Customs) 18, C. A. D. 524, stated that:
* * * it is well to remember that Congress has never delegated to unofficial persons appearing before its committees advocating legislation, the authority to determine its intention. Only Courts have been clothed with authority in that respect and in construing a statute the courts themselves seek aid extrinsic of it only in cases where it is ambiguous. * In the case of Railroad Commission of Wisconsin et al. v. Chicago, Burlington, Quincy Railroad Co., 257 U. S. 563, 588-9, the Supreme Court declared that extraneous aids “are only admissible to solve doubt and not to create it.” See also United States v. Kung Chen Fur Corp., 38 C. C. P. A. (Customs) 107, C. A. D. 447, and eases therein cited.
Consistent with the two cases, just hereinabove cited, no consideration should be given to any statement made by a group or an association prior to the time the provisions of paragraph 1527 (c) were enacted into law.
Mention should be made of certain cases cited in the majority opinion, which I find to have no application toward a proper determination of the issue herein. United States v. I. Miller & Sons, 16 Ct. Cust. Appls. 374, T. D. 43094; Sussfeld, Lorsch & Co. v. United States, 5 Ct. Cust. Appls. 382, T. D. 34875. The I. Miller & Sons case, supra, was presented on the principle of commercial designation. The merchandise was excluded from a provision for shoe buckles, because appellee failed to establish a commercial meaning of “shoe buckles” for the articles involved. The court found the merchandise to be shoe ornaments of a type or class that was included in the provision for articles, designed to be worn on apparel or carried on or about or attached to the person, as classified by the collector. The I. Miller & Sons case has no bearing on the outcome of the present issue.
Equally distinguishable is Sussfeld, Lorsch & Co. v. United States, 5 Ct. Cust. Appls. 382, T. D. 34875. That case involved certain small compasses, which were held to be classifiable as manufactures of metal. In excluding them from the provision for articles, designed to be carried on or about or attached to the person, in paragraph 448 of the Tariff Act of 1909, under which the case arose, the appellate court stated as follows:
The first part of paragraph 448 relates wholly to chains, pins, collar, cuff, and dress buttons, charms, combs, millinery or military ornaments, and other articles not eo nomine named, all of which would seem to be articles chiefly for ornament rather than utility, and we think these compasses or the field-glass cases, watches, or other instruments of which they are to become a part are not within the intendment of that part of the paragraph.
*70The important deduction to be drawn from the Sussfeld, Lorseh & Co. case, supra, is that, in paragraph 448 of the Tariff Act of 1909, the provision for articles, designed to be carried on or about or attached to the person, appeared with statutory language that was subjected to judicial construction, materially different from that which has been applied to paragraph 1527 (c), supra, as developed, infra, in my review of the history of that statutory provision.
The majority opinion holds as follows:
* * * the term "watch bracelets,” in. the present law, must be assumed to refer to those watch bracelets which were primarily designed as incidental articles of mere personal comfort, convenience, or adornment, i. e., those in which the element of necessity of holding a wristwatch to the wearer’s wrist has been submerged or overcome by other elements of an incidental nature.
The function of a watch bracelet is to hold a wristwatch on the wearer’s wrist. To some, this might well be a source of comfort. To some, it might be very convenient. To others, it might even be considered as an article of adornment. The presence or absence of any of these elements is not controlling. The Congress, adding, as it did, the designation, “watch bracelets,” to the named exemplars in paragraph 1527 (c), has, by that act, clearly indicated that watch bracelets, as such, are to be subject to the provisions of that paragraph.
My views in this case are the same in every respect as those expressed in our decision in the Dale Products Corp. et al. case, supra, and, in my original preparation of a decision herein, I repeated much of what was stated in that case. I deem it appropriate to adhere to that presentation, which appears on the following pages of this dissenting opinion.
In the decision in the Dale Products Corp. et al. case, the merchandise under consideration was described as follows:
These watch bands are approximately 5 inches in length. Plaintiffs concede that they “are used to encircle the wrist and hold a watch in place” (R. 3). They are of “spring link construction” that imparts to them “expansion facility,” permitting the articles to be slipped over the hand and fitted securely to the wrist. One is made of stainless steel; the other is of brass. The color has a decorative effect, adding eye appeal to the articles. The parties have stipulated that they are “composed of either steel, or brass, or both; that they are not plated with platinum, gold or silver, or colored with gold lacquer” (R.7). These watch bands are relatively low-priced articles that are sold principally to jobbers and “chain stores primarily, drug stores, automotive stores, dry goods stores, candy stores, tobacco shops” (R. 620).
By agreement between the parties, it is established in this case that the “watch bands” or “watch bracelets” in question are designed and used for attachment to a wristwatch to hold the watch in place on the wrist; that these articles are of spring link construction, permitting them to be expanded and passed over the hand to fit snugly on the wrist, when used to hold a watch in place; that they are not *71plated with platinum, gold, or silver, or colored with gold lacquer; and that they are valued at over 20 cents per dozen pieces.
No question of commercial designation is involved herein. There is testimony to the effect that the articles in question are generally 'known in the trade as “watch bands,” or “watch bracelets,” or “watch attachments” and that the three terms are used interchangeably. Plaintiff prefers to designate the articles under consideration as watch bands, while defendant’s witnesses referred to them as expansion watch bracelets or expansion watch attachments.
Plaintiff’s testimony, introduced through three witnesses, is directed largely, if not -entirely, toward establishing that the watch bands under consideration are relatively low-priced articles; that they are not handled by the jewelry trade; and that they are sold to ffve-and-ten-cent stores, importers of cheap watches, candy wholesalers, drug jobbers, premium jobbers, novelty jobbers, and general merchandise jobbers.
Defendant’s testimony tends to emphasize the ornamental features of the expansion watch bracelets under consideration (plaintiff’s illustrative exhibit 1, defendant’s exhibit A, and defendant’s collective illustrative exhibit C). In this connection, it appears that the so-called shells are made in such a fashion with facets, angles, and grooves so as to make them ornamental. Defendant’s testimony, contradicting statements made by witnesses for the plaintiff, indicates that watch bracelets, such as those in question, are sold in “Regular jewelry stores that sell watches, gold jewelry, silver jewelry, all types of jewelry.”
Since the record herein supplies a factual foundation substantially the same as that which was presented in the Dale Products Corp. et al. case, supra, and the problems of statutory construction are the same as those involved in the cited case, I find it appropriate to discuss here, as I did in the Dale Products Corp. et al. case, a line of decisions that construed the statutory language “Articles * * * designed to be worn on apparel or carried on or about or attached to the person.”
The case of C. H. Hanson v. United States, 20 Treas. Dec. 384, G. A. 7179, T. D. 31348, is the earliest expression with respect to this provision. That case arose under the Tariff Act of 1909, wherein paragraph 448, so far as pertinent to the present issue, reads as follows:
Chains, pins, collar, cuff, and dress buttons, charms, combs, millinery and military ornaments, together with all other articles of every description, finished or partly finished, if set with imitation precious stones composed of glass or paste (except imitation jet), or composed wholly or in chief value of silver, German silver, white metal, brass, or gun metal * * * and designed to be worn on apparel or carried on or about or attached to the person * * * all of the foregoing * * * whether or not denominatively or otherwise provided for in any other paragraph of this Act * * *.
*72The Board of General Appraisers (now the United States Customs Court) analyzed the foregoing statutory language in the C. H. Hanson case as follows:
Paragraph 448 must be construed to harmonize, as far as practicable, with other provisions of the law, and the legislative will with regard to classes of merchandise the subject of special legislation in other schedules and paragraphs may not be indiscriminately brushed aside by reason of a phrase contained in a paragraph devoted to ornamental articles in the nature of luxuries designed to be carried on or about the person for display, and which, as luxuries, were regarded by Congress as a proper medium for increasing the revenue.
The explicit provision that certain articles are to be removed from paragraphs where they would otherwise be subject to duty and be included in paragraph 448 is not to be disregarded, however, and the identity of the particular class of goods Congress had in mind can best be established by a comparison thereof with those named in paragraph 448. Chains, pins, collar, cuff, and dress buttons, charms, combs, millinery and military ornaments set with imitation precious stones or composed wholly or in chief value of silver, German silver, white metal, brass, or gun metal, valued at 20 cents or more per dozen pieces, are all ornaments intended to be worn on or about the person for display. * * * It appearing that everything named in the paragraph is in the nature of articles, or materials or parts of articles, designed to be worn on apparel or carried on or about or attached to the person for purposes of adornment, in our opinion it follows that the provision for “all other articles of every description” must be measured by the same standard.
We do not hold that all articles of utility are excluded from paragraph 448, nor, on the other hand, that articles of utility which may be carried in the pocket, although ornamental and composed of superior materials, necessarily fall for duty under that paragraph. The true test would seem to be: Were the articles designed for utilitarian purposes and merely for convenience ordinarily carried or worn on or about the person, or were they designed to be carried on or about the person for ornamental effect?
Although the C. H. Hanson case was not appealed, the statutory construction expressed therein finds confirmation in the decision of Lent v. United States, 1 Ct. Cust. Appls. 542, T. D. 31549. In that case, the merchandise consisted of fancy vest buttons made of brass, plated, some of which were studded with imitation precious stones. The articles were classified as “dress buttons,” one of the eo nomine designations included within paragraph 448, supra. In sustaining the collector’s classification and adhering to the limitation expressed in the C. H. Hanson case, that the articles contemplated by the said paragraph were only those primarily ornamental in character, the court said:
Paragraph 448 appears to be confined to articles of personal adornment, and it would seem therefore that by “dress buttons” was meant just such buttons as those under consideration. If the term “dress buttons” does not mean a fancy button — a button intended to adorn or ornament the dress — a button designed for something more than mere utility, it is hard to see just what meaning consistent with paragraph 427 could be given to it. * * * In our opinion, the buttons which are the subject of appeal are dress buttons designed to be worn on the apparel. Some of them are set with imitation precious stones, and giving to *73the collector’s decision the benefit of the presumption of correctness to which it is entitled all of them are composed in chief value of brass and valued at more than 20 cents per dozen pieces. They are therefore dutiable as assessed * * *.
The important phase of the judicial interpretation enunciated in the two cited cases is the fixing of a standard — finding that the specifically enumerated articles are ornamental articles in the nature of luxuries — that formed the basis for classification of all merchandise contemplated by the said provision in paragraph 448.
In the succeeding tariff acts, following the Tariff Act of 1909, the paragraphs containing the provision for articles “designed to be worn on apparel or carried on or about or attached to the person” gave rise to new judicial pronouncements based on materially different language employed. The Tariff Act of 1913 (paragraph 356) and the Tariff Act of 1922 (paragraph 1428) provided for articles “designed to be worn on apparel or carried on or about or attached to the person” as follows:
* * * and articles valued above 20 cents per dozen pieces, designed to be worn on apparel or carried on or about or attached to the person, such as and including buckles, card cases, chains, cigar cases, cigar cutters, cigar holders, cigarette cases, cigarette holders, coin holders, collar, cuff, and dress buttons, combs, match boxes, mesh bags and purses, millinery, military and hair ornaments, pins, powder eases, stamp cases, vanity cases, and like articles; all the foregoing and parts thereof, finished or partly finished, composed of metal, whether or not enameled, washed, covered, or plated, including rolled gold plate, and whether or not set with precious or semiprecious stones, pearls, cameos, coral, or amber, or with imitation precious stones or imitation pearls, * * *.
The foregoing statutory language, when it appeared in paragraph 356 of the Tariff Act of 1913, was construed in the case of Gallagher & Ascher et al. v. United States, 6 Ct. Cust. Appls. 105, T. D. 35343. There, the court described the merchandise under consideration as “so-called 'prorepeP lead pencils, meaning that the lead is held by a small cylinder which slides in and out at the end of a larger cylinder or barrel.” The pencils were composed entirely of base metal, except that some of them had imitation precious stones set in their top ends. .Referring to the provision for articles “designed to be worn on apparel or carried on or about or attached to the person,” the court stated as follows:
* * * By that provision a duty is imposed upon articles of a certain value composed of metal, which are designed to be worn on apparel or carried on or about or attached to the person, such as and including buckles, card cases, etc. The controlling question in this provision, outside of the question of value and material, seems to be whether the articles in question are designed to be worn on apparel or carried on or about or attached to the person in the same manner as are the enumerated articles and like articles when in their customary use. If the assessed articles do not resemble the enumerated ones in that particular, then they would not fall within the present provision, whatever might be their resemblance to the exemplar articles or some of them in any other particular. *74On the other hand, if the assessed articles are similar to the prescribed exemplars in respect to the manner in which they are worn or customarily carried upon the person, then the resemblance is sufficient to satisfy the terms of the provision. The rule of ejusdem generis is thus limited by the paragraph to the single controlling resemblance just defined.
It may be observed that the articles which are enumerated in the disputed provision are numerous and in some respects diverse. Some of them are wholly ornamental in character, for example, “vanity cases” and “millinery ornaments”; some are wholly utilitarian, for example, “cigar cutters” and “match boxes”; some may be both ornamental and useful, for example, “chains” and “cuff buttons.” In one particular, however, they are all alike, and that is that in their customary use they are all carried upon the person of the user, not for warmth or protection like clothing, but rather as incidental articles of mere personal comfort, convenience, or adornment. This characteristic belongs also to the metal pencils now in question, and brings them within the provision for “like articles,” which follows the list of enumerated articles in the paragraph.
The foregoing judicial interpretation given in the Gallagher & Ascher et al. case was followed in United States v. Horstmann Co., 14 Ct. Cust. Appls. 443, T. D. 42079, which construed the provisions of paragraph 1428 of the Tariff Act of 1922. After referring to earlier cases, including the Gallagher & Ascher et al. case, the late Judge Hatfield, speaking for the court in the Horstmann Co. case, stated as follows:
It will be observed by a careful review of the cases cited, that one of the fundamental requisites for classification under the provisions of paragraph 1428 in question, of articles not eo nomine provided for, is that such articles must be designed to be worn on apparel or carried on or about or attached to the person as ’‘incidental articles of mere personal comfort, convenience, or adornment.” (Italics not quoted.) Such articles may be of utility or of adornment, or they may possess both of these qualities; but, unless they are designed to be worn or carried, or attached to the person for mere personal comfort, convenience, or adornment, they can not be classified under the provisions in question.
It is true that these decisions relate to articles not enumerated in the paragraph by name. However, it was there definitely pointed out that articles not enumerated by name must, in order to be classifiable thereunder, be like those enumerated; and, in order to be like such articles, they must be “incidental articles of mere personal comfort, convenience, or adornment.” (Italics not quoted.) If articles not provided for by name must answer to the description of “incidental articles of mere personal comfort, convenience, or adornment,” in order to be like those eo nomine provided for, it follows that those intended to be included within the eo nomine provisions are of that character. Accordingly, articles not of that character were not intended to be covered by the provisions in question even though they respond generally to eo nomine designations therein, [All italics quoted in decision.]
The influence herein of the Gallagher & Ascher et al. and the Horstmann Co. cases comes from their clear expressions to the effect that paragraph 356 of the Tariff Act of 1913 and paragraph 1428 of the Tariff Act of 1922, so far as they affect the present issue, included articles “of utility or of adornment, or they may possess both of these qualities.” That statutory construction, giving a broadened scope to the said paragraphs, was a definite departure from the in*75terpretation placed upon the earlier provision in paragraph 448 of the Tariff Act of 1909, which was limited, under the C. TI. Iianson and Lent cases, supra, to articles that were predominantly ornamental. Obviously, the later judicial pronouncement was based upon the new and additional language found in paragraphs 356 and 1428, supra, as distinguished from paragraph 448 of the Tariff Act of 1909. The earliest provision, as shown in the Tariff Act of 1909, listed nine eo nomine designations, “all ornaments,” that were followed by the general provision for “all other articles of every description.” In the later Tariff Acts of 1913 and 1922, paragraph 356 and paragraph 1428, supra, provision was made, first, for the general classification of articles “designed to be worn on apparel or carried on or about or attached to the person,” and then followed the enumeration of 23 exemplars which the appellate court identified as diversified in character. In other words, classification under paragraph 448 of the Tariff Act of 1909 was controlled primarily by the eo nomine designations that introduced the paragraph. In paragraphs 356 and 1428 of the Tariff Acts of 1913 and 1922, respectively, the controlling language was a generic classification, embracing a wide variety of articles whose predominant characteristic was that “they must be ‘incidental articles of mere personal comfort, convenience, or adornment.’ ” (Horstmann Co. case, supra.)
The foregoing review of judicial pronouncements and their consequent statutory interpretation of the provision for “Articles valued above 20 cents per dozen pieces, designed to be worn on apparel or carried on or about or attached to the person,” presents no conflict, as suggested in plaintiff’s brief, with the decision in United States v. Bailey, Green & Elger, Inc., 30 C. C. P. A. (Customs) 228, C.A.D. 237, which involved metal buttons, the face of each being embossed with a design and the back or underneath part having a small metal loop with which the button might be attached to a garment. The merchandise had been classified under the provision for articles, designed to be worn on apparel or carried on or about or attached to the person, “such as and including * * * dress buttons,” in paragraph 1527 (c) (2), supra, and was claimed to be properly classifiable under the provision in paragraph 349 of the Tariff Act of 1930, as amended, for “metal buttons embossed with a design, device, pattern, or lettering.” In sustaining the importer’s contention and excluding the buttons from the provisions of said paragraph 1527 (c) (2), the appellate court held that the provision in paragraph 349 “covers all metal dress buttons of a particular class; that is, all metal buttons ‘embossed with a design, device, pattern, or lettering.’ ” [Italics quoted.]
The present issue, as hereinabove set forth, involves the provision for articles “designed to be worn on apparel or carried on or about or attached to the person,” as contemplated by paragraph 1527 (c) *76of the Tariff Act of 1930. The language thereof, so far as pertinent herein, is identical with the phraseology employed in paragraph 356 of the Tariff Act of 1913 and paragraph 1428 of the Tariff Act of 1922, except that the designation “watch bracelets,” as an exemplar, has been added to those which were enumerated in the provisions of paragraph 356 of the Tariff Act of 1913 and paragraph 1428 of the Tariff Act of 1922. It follows, therefore, that the judicial interpretations, as set forth in the Gallagher & Ascher et al. and Horstmann Co. cases, sufra, will also apply in construing the language of paragraph 1527 (c), invoked herein by the collector, and as hereinabove set forth. Thus, I hold that the provision for “Articles * * * designed to be worn on apparel or. carried on or about or attached to the person, such as and including * * * watch bracelets, and like articles,” in said paragraph 1527 (c) includes articles “of utility or of adornment, or they may possess both of these qualities” (see Horstmann Co., supra), and which “are carried upon the person of the user, not for warmth or protection like clothing, but rather as incidental articles of mere personal comfort, convenience, or adornment,” (see Gallagher & Ascher et al., supra).
In Weyenberg Shoe Mjg. Co. v. United States, 38 C. C. P. A. (Customs) 122, C. A. D. 448, prominently referred to in the majority opinion, the merchandise consisted of buckles used exclusively in the manufacture of military-type oxford shoes for officers and noncom-missioned men in the Armed Forces of the United States and also by civilians who desired this type of shoes. The court found that “The buckles are firmly attached to the shoes and together with a strap covering the instep portion of the shoe, fasten the shoe to the wearer’s foot in the same manner as shoe laces, eyes, or latches are ordinarily used.” Excluding the articles from the provision of paragraph 1527 (c), the court stated:
It is clear to us that the involved buckles are not such as are “incidental articles of mere personal comfort, convenience, or adornment,” and are for that reason removed from classification under paragraph 1527.
The decision in the Weyenberg Shoe Mjg. Co. case, supra, is consistent with earlier ones, holding that vocational articles are removed from classification as articles, designed to be worn on or earned about the person. United States v. Sussfeld, Lorsch & Co., 7 Ct. Cust. Appls. 126, T. D. 36454; the Horstmann Co. case, supra. The Sussfeld, Lorsch & Co. case arose under the Tariff Act of 1913 and involved pedometers, which the court described as “instruments resembling watches, having a little catch attached by which they are fastened to the vest pocket.” Their use was to indicate the distance walked by the persons carrying them. The record established that the pedometers were chiefly used by “employees of railroad or telephone *77companies in laying out posts or by land companies in measuring-plots of land.” The court expressed its conclusion as follows:
The articles here involved are not articles which in any proper sense can be termed articles of mere personal comfort, convenience, or adornment. They are vocational instruments and not “such as” or “like” the articles enumerated.
The Horstmann Co. case, supra, arose under the Tariff Act of 1922 and involved brass saber chains, which the court described as follows:
The chains in question were designed for the exclusive use of officers in the military service. They are an essential part of such officers’ equipment — made such by military regulations and worn as such. They are not worn as incidental articles of mere personal comfort, convenience, or adornment, but as an essential part of their equipment. The chains in question are vocational articles; and while chains are eo nomine provided for in paragraph 1428, these are not the kind intended to be covered by that designation. United States v. Sussfeld, Lorsch & Co., supra.
It is clear that the provision for articles “designed to be worn on apparel or carried on or about or attached to the person,” such as the articles listed by name, and “like articles,” in paragraph 1527 (c), is not limited to merchandise ornamental in character, as alleged by plaintiff. On the contrary, the provision is sufficiently broad in scope to include articles that serve a utilitarian purpose, as well as articles that are both ornamental and utilitarian in character. With reference to the exemplar, “watch bracelets,” that is directly involved herein, the controlling test for classification under said paragraph 1527 (c) is that the watch bracelets, and like articles, shall be valued at more than 20 cents per dozen pieces, and be composed of materials provided for in the paragraph. As this description of the imported articles is not disputed, it follows that the classification of the collector should be sustained.
Counsel for plaintiff have cited three cases wherein the merchandise consisted of wristlets or straps fitted with metal buckles and used for holding wristwatches. United States v. Wittnauer Co., 8 Ct. Cust. Appls. 370, T. D. 37628; United States v. Strasburger & Co., 9 Ct. Cust. Appls. 138, T. D. 37982; United States v. European Watch & Clock Co., 11 Ct. Cust. Appls. 363, T. D. 39160. Plaintiff’s brief, stressing the importance of those cases, states that —
All three cases stand as undisputed authority for the proposition that watchbands composed of metal and other materials designed to be attached to a watch and to hold it in place are not mere incidental articles of personal comfort, convenience or adornment and, therefore, are not described by the statutory provision for articles designed to be carried on the person.
In support of that contention, counsel for plaintiff have quoted from the Wittnauer Co. case, supra, as follows:
It is conceded that the importations are valued at over 20 cents per dozen pieces. They, however, are not of any one of the above statutory enumerations *78Neither are they a part of any one such. Nor is it satisfactorily pointed out that they are like any one of the above enumerated articles in any controlling particular, in that all of the foregoing enumerated articles are per se worn to subserve some purpose of personal comfort, convenience, or adornment, whereas, these articles are not so worn but to hold in place another article so worn. That article, however, is not one of those so enumerated by Congress in paragraph 356, but, another and different article, to wit, a watch, expressly made dutiable in another paragraph of the tariff act, to wit, 161. These articles, therefore, are not articles worn on the person for comfort, convenience, or adornment, nor are they parts of any such article made dutiable because so worn under paragraph 356. [Italics added.]
In the Strasburger & Co. case, supra, the foregoing quotation was repeated, with approval, and the court observed that the wristband “simply holds this otherwise completed mechanism [a wristwatch] in a convenient position for use.” [Italics supplied.] The European Watch & Clock Co. case, supra, cited and followed the said Wittnauer Co. and the Strasburger & Co. cases, supra.
No stronger argument could be presented in support of my position. The fact that Congress, with these decisions before it, deliberately added the designation, “watch bracelets,” to the provisions of paragraph 1527 (c) of the Tariff Act of 1930, clearly evidences a congressional intent to have done just what the collector did in the present case. Each of the three cases, just cited, arose under the Tariff Act of 1913 (paragraph 356), which did not include “watch bracelets” as one of the named exemplars governing the application of the generic classification for “Articles valued above 20 cents per dozen pieces, designed to be worn on apparel or carried on or about or attached to the person.” The omission from paragraph 356, supra, has been supplied in paragraph 1527 (c) of the Tariff Act of 1930, where there has been included, for the first time, the designation “watch bracelets,” as one of the named exemplars. The added exemplar is to be viewed as manifesting a congressional intent to extend the provision for “Articles valued above 20 cents per dozen pieces, designed to be worn on apparel or carried on or about or attached to the person,” so as to include therein “watch bracelets, and like articles” [italics added], composed of the materials specified in the said paragraph. In applying such a broader application to the statutory language of said paragraph 1527 (c), a positive effect is given to the judicial interpretation, set forth in the Gallagher <& Ascher et al. case, supra, where the appellate court held, in effect, that the provisions of that paragraph controlled the classification of imported articles that are designed to be worn on apparel or carried on or attached to the person in the same manner as are any of the enumerated exemplars and like articles in their customary use. Such an enlarged scope of paragraph 1527 (c), supra, encompasses the watch bands or watch bracelets involved herein and, therefore, in the light of plaintiff's admission that the merchandise *79and tbe legal problems now before ns arc the same as those which were presented in the Dale Products Corp. et al. case, supra, I can and do repeat now, with the same force and effect, the reasoning followed in the cited case, holding the merchandise properly classifiable under paragraph 1527 (c), as follows:
The watch bands under consideration are exclusively used to encircle the wrist of the user for the purpose of holding a watch in place. That they are relatively inexpensive and are used only with cheap watches, as shown by the present record, have no bearing on their tariff classification. They are “valued above 20 cents per dozen pieces,” and, therefore, satisfy the only element of value essential for classification under paragraph 1527 (c). Most important to the present issue is the character of usage of these watch bands.
It is a matter of common knowledge that the purpose of carrying a watch is highly utilitarian, and that the manner in which a watch is carried varies, depending on the personal preference of the user. A watch may be carried in the pocket, or attached to clothing, or held to the wrist, but whatever method may be employed requires an accessory for convenience in carrying the watch. For instance, a chain is commonly used in connection with a watch carried in the pocket; so-called lapel watches, used by women, are held to clothing by some sort of a pin, and a watch bracelet holds a wrist watch. It is significant that each of those accessories — “chains,” “pins,” and “watch bracelets” — are among the named exemplars enumerated in paragraph 1527 (c). The watch bands in question, by their design and their exclusive use, are, like the chains, pins, and watch bracelets just mentioned, articles of convenience designed to be carried on or about or attached to the person, and, as such, are included within the classes of merchandise contemplated by paragraph 1527 (c), supra, as assessed by the collector.
For all of the reasons hereinabove set forth and following our decision in the Dale Products Corp. et al. case, supra, the watch bands or watch bracelets in question should be classified under the provisions of paragraph 1527 (c) of the Tariff Act of 1930 and dutiable at the rate of 65 per centum ad valorem under paragraph 1527 (c) (2), as modified, supra, as assessed by the collector.
The protests should be overruled, and the decision of the collector in each instance should be affirmed.